EXHIBIT 10.45















BYLAWS OF
DIGITALPORTAL INC.
A DELAWARE CORPORATION

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page     PREAMBLE 1             ARTICLE I OFFICES 1        Section 1.1
Registered Office and Agent 1        Section 1.2 Other Offices 1            
ARTICLE II STOCKHOLDERS 1        Section 2.1 Place of Meetings 1        Section
2.2 Annual Meeting 1        Section 2.3 Special Meetings 1        Section 2.4
Notice of Meetings 1        Section 2.5 Voting List 2        Section 2.6 Quorum
2        Section 2.7 Adjournments 2        Section 2.8 Voting and Proxies 2    
   Section 2.9 Action at Meeting 2        Section 2.10 Nomination of Directors 2
       Section 2.11 Notice of Business at Annual Meetings 3        Section 2.12
Inspectors 3        Section 2.13 Action without Meeting 4        Section 2.14
Organization 4             ARTICLE III DIRECTORS 4        Section 3.1 General
Powers 4        Section 3.2 Number; Election and Qualification 5        Section
3.3 Terms of Office 5        Section 3.4 Vacancies 5        Section 3.5
Resignation 5        Section 3.6 Annual Meetings 5        Section 3.7 Regular
Meetings 5        Section 3.8 Special Meetings 5        Section 3.9 Notice of
Special Meetings 5        Section 3.10 Meetings by Telephone Conference Calls 5
       Section 3.11 Quorum 5        Section 3.12 Required Consent 5    
   Section 3.13 Special Consent Required 5        Section 3.14 Action by Consent
6        Section 3.17 Compensation of Directors 6             ARTICLE IV
OFFICERS 6        Section 4.1 Enumeration 6        Section 4.2 Election 6    
   Section 4.3 Qualification 6        Section 4.4 Tenure 6        Section 4.5
Resignation and Removal 6        Section 4.6 Vacancies 7        Section 4.7
Chairman of the Board and Vice Chairman of the Board 7        Section 4.8
President and Chief Executive Officer 7        Section 4.9 Vice Presidents 7    
   Section 4.10 Secretary and Assistant Secretaries 7        Section 4.11
Treasurer and Assistant Treasurer 8        Section 4.12 Salaries 8


--------------------------------------------------------------------------------

             Section 5.4 Lost, Stolen or Destroyed Certificates 8        Section
5.5 Record Date 8        Section 5.6 Dividends 9     ARTICLE VI GENERAL
PROVISIONS 9        Section 6.1 Fiscal Year 9        Section 6.2 Corporate Seal
9        Section 6.3 Waiver of Notice 9        Section 6.4 Voting for Securities
9        Section 6.5 Evidence of Authority 9        Section 6.6 Certificate of
Incorporation 9        Section 6.7 Transactions with Interested Parties 9    
   Section 6.8 Dissolution 10        Section 6.9 Severability 10        Section
6.10 Pronouns 10                

i


--------------------------------------------------------------------------------

BYLAWS
OF
DIGITALPORTAL INC.

PREAMBLE

        These Bylaws are subject to, and governed by, the General Corporation
Law of the State of Delaware and the Certificate of Incorporation of
DigitalPortal Inc., a Delaware corporation (the “Corporation”). In the event of
a direct conflict between the provisions of these Bylaws and the mandatory
provisions of the Delaware General Corporation Law or the provisions of the
Certificate of Incorporation of the Corporation, such provisions of the Delaware
General Corporation Law or the Certificate of Incorporation of the Corporation,
as the case may be, will be controlling.

ARTICLE I
OFFICES

        Section 1.1  Registered Office and Agent. The registered office and
registered agent of the Corporation shall be as designated from time to time by
the appropriate filing by the Corporation in the office of the Secretary of
State of the State of Delaware. The initial registered office of the Corporation
shall be established at 1209 Orange Street, City of Wilmington, County of New
Castle, Delaware 19801. The initial registered agent of the Corporation at such
registered office shall be The Corporation Trust Company.

        Section 1.2  Other Offices. The Corporation may also have offices at
such other places, both within and without the State of Delaware, as the Board
of Directors from time to time determines or as the business of the Corporation
from time to time requires.

ARTICLE II
STOCKHOLDERS

        Section 2.1  Place of Meetings. All meetings of stockholders shall be
held at such place within or without the State of Delaware as may be designated
from time to time by the Board of Directors, the Chairman of the Board or the
President or, if not so designated, at the registered office of the Corporation.

        Section 2.2  Annual Meeting. The annual meeting of stockholders for the
election of directors and Chairman of the Board and for the transaction of such
other business as may properly be brought before the meeting shall be held on a
date to be fixed by the Board of Directors, the Chairman of the Board or the
President (which date shall not be a legal holiday in the place where the
meeting is to be held) at the time and place to be fixed by the Board of
Directors, the Chairman of the Board or the President and stated in the notice
of the meeting. If no annual meeting is held in accordance with the foregoing
provisions, the Board of Directors shall cause the meeting to be held as soon
thereafter as convenient. If no annual meeting is held in accordance with the
foregoing provisions, a special meeting may be held in lieu of the annual
meeting, and any action taken at the annual meeting, and in such case all
references in these Bylaws to the annual meeting of the stockholders shall be
deemed to refer to such special meeting.

              Section 2.3  Special Meetings. Special meetings of stockholders
may be called at any time only by the Chairman of the Board of Directors, the
President or fifty percent (50%) of the Board of Directors. Business transacted
at any special meeting of stockholders shall be limited to matters relating to
the purpose or purposes stated in the notice of meeting.

              Section 2.4  Notice of Meetings. Except as otherwise provided by
law, written notice of each meeting of stockholders, whether annual or special,
shall be given not less than ten (10) nor more than sixty (60) days before the
date of the meeting to each stockholder entitled to vote at such meeting. The
notices of all meetings shall state the place, date and hour of the meeting. The
notice of a special meeting shall state, in addition, the purpose or purposes
for which the meeting is called. If mailed, notice is given when deposited in
the United States mail, postage prepaid, directed to the stockholder at the
stockholder’s address as it appears on the records of the Corporation.

15


--------------------------------------------------------------------------------

              

              Section 2.5  Voting List. The officer who has charge of the stock
ledger of the Corporation shall prepare, at least ten (10) days before every
meeting of stockholders, a complete list of the stockholders entitled to vote at
the meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, during ordinary business hours, for a period of at least
ten (10) days prior to the meeting, at a place within the city where the meeting
is to be held. The list shall also be produced and kept at the time and place of
the meeting during the whole time of the meeting, and may be inspected by any
stockholder who is present.

              Section 2.6  Quorum. Except as otherwise provided by law, the
Certificate of Incorporation or these Bylaws, the holders of a majority of the
shares of the capital stock of the Corporation issued and outstanding and
entitled to vote at the meeting, present in person or represented by proxy,
shall constitute a quorum for the transaction of business.

              Section 2.7  Adjournments. Any meeting of stockholders may be
adjourned to any other time and to any other place at which a meeting of
stockholders may be held under these Bylaws by the stockholders present or
represented at the meeting and entitled to vote, although less than a quorum,
or, if no stockholder is present, by any officer entitled to preside at or to
act as Secretary of such meeting. It shall not be necessary to notify any
stockholder of any adjournment of less than thirty (30) days if the time and
place of the adjourned meeting are announced at the meeting at which adjournment
is taken, unless after the adjournment a new record date is fixed for the
adjourned meeting. At the adjourned meeting, the Corporation may transact any
business which might have been transacted at the original meeting.

              Section 2.8  Voting and Proxies. Each stockholder shall have one
vote for each share of stock entitled to vote held of record by such stockholder
and a proportionate vote for each fractional share so held, unless otherwise
provided by law, the Certificate of Incorporation or these Bylaws. Each
stockholder of record entitled to vote at a meeting of stockholders, or to
express consent or dissent to corporate action in writing without a meeting, may
vote or express such consent or dissent in person or may authorize another
person or persons to vote or act for him by proxy executed in writing (or in
such other manner permitted by the General Corporation Law of the State of
Delaware) by the stockholder or his authorized agent and delivered or
transmitted to the Secretary of the Corporation. No such proxy shall be voted or
acted upon after three (3) years from the date of its execution, u nless the
proxy expressly provides for a longer period.

              Section 2.9  Action at Meeting. When a quorum is present at any
meeting, the holders of a majority of the stock present or represented and
voting on a matter (or if there are two or more classes of stock entitled to
vote as separate classes, then in the case of each such class, the holders of a
majority of the stock of that class present or represented and voting on a
matter) shall decide any matter to be voted upon by the stockholders at such
meeting, except when a different vote is required by express provision of law,
the Certificate of Incorporation or these Bylaws. Any election by stockholders
shall be determined by a plurality of the votes cast by the stockholders
entitled to vote at the election.

              Section 2.10  Nomination of Directors. Only persons who are
nominated in accordance with the following procedures shall be eligible for
election as directors. Nomination for election to the Board of Directors of the
Corporation at a meeting of stockholders may be made by the Board of Directors
or by any stockholder of the Corporation entitled to vote for the election of
directors at such meeting who complies with the notice procedures set forth in
this Section 2.10. Such nominations, other than those made by or on behalf of
the Board of Directors, shall be made by timely notice in writing to the
Secretary of the Corporation. To be timely, a stockholder’s notice must be
delivered to, or mailed and received by, the Secretary at the principal
executive offices of the Corporation not less than thirty (30) days nor more
than ninety (90) days prior to the first anniversary of the pr eceding year’s
annual meeting; provided, however, that (i) in the event that the date of the
annual meeting is advanced by more than twenty (20) days, or delayed by more
than seventy (70) days, from such anniversary date, notice by the stockholder to
be timely must be so delivered or received not earlier than the ninetieth day
prior to such annual meeting and not later than the close of business on the
later of the thirtieth day prior to such annual meeting or the fifteenth day
following the day on which notice of the date of such annual meeting was mailed
or public disclosure of the date of such annual meeting was made, whichever
first occurs, and (ii) with respect to the annual meeting of stockholders of the
Corporation to be held in the year 2001, to be timely, a stockholder’s notice
must be so received not earlier than the ninetieth day prior to such annual
meeting and not later than the close of business on the later of (A) the
thirtieth day prior to such annual meeting and (B)  the fifteenth day following
the day on which notice of the date of such

4


--------------------------------------------------------------------------------

annual meeting was mailed or public disclosure of the date of such annual
meeting was made, whichever first occurs. As to the stockholder giving the
notice (i) the name and address, as they appear on the Corporation’s books, of
such stockholder and (ii) the class and number of shares of the Corporation
which are beneficially owned by such stockholder. The Corporation may require
any proposed nominee to furnish such information as may reasonably be required
by the Corporation to determine the eligibility of such proposed nominee to
serve as a director of the Corporation.

              The chairman of the meeting may, if the facts warrant, determine
and declare to the meeting that a nomination was not made in accordance with the
foregoing procedure, and if he should so determine, he shall so declare to the
meeting and the defective nomination shall be disregarded.

              Section 2.11  Notice of Business at Annual Meetings. At an annual
meeting of the stockholders, only such business shall be conducted as shall have
been properly brought before the meeting. To be properly brought before an
annual meeting, business must be (a) specified in the notice of meeting (or any
supplement thereto) given by or at the direction of the Board of Directors,
(b) otherwise brought before the meeting by or at the direction of the Board of
Directors, or (c) otherwise properly brought before an annual meeting by a
stockholder. For business to be properly brought before an annual meeting by a
stockholder, if such business relates to the election of directors of the
Corporation, the procedures in Section 2.10 must be complied with. If such
business relates to any other matter, the stockholder must have given timely
notice thereof in writing to the Secretary . To be timely, a stockholder’s
notice must be delivered to, or mailed and received by, the Secretary at the
principal executive offices of the Corporation not less than seventy (70) days
nor more than ninety (90) days prior to the first anniversary of the preceding
year’s annual meeting; provided, however, that (i) in the event that the date of
the annual meeting is advanced by more than twenty (20) days, or delayed by more
than seventy (70) days, from such anniversary date, notice by the stockholder to
be timely must be so delivered or received not earlier than the ninetieth day
prior to such annual meeting and not later than the close of business on the
later of the seventieth day prior to such annual meeting or the tenth day
following the day on which notice of the date of such annual meeting was mailed
or public disclosure of the date of such annual meeting was made, whichever
first occurs, and (ii) with respect to the annual meeting of stockholders of the
Corporation to be held in t he year 2001, to be timely, a stockholder’s notice
must be so received not earlier than the ninetieth day prior to such annual
meeting and not later than the close of business on the later of (A) the
sixtieth day prior to such annual meeting and (B) the tenth day following the
day on which notice of the date of such annual meeting was mailed or public
disclosure of the date of such annual meeting was made, whichever first occurs.
A stockholder’s notice to the Secretary shall set forth as to each matter the
stockholder proposes to bring before the annual meeting (a) a brief description
of the business desired to be brought before the annual meeting and the reasons
for conducting such business at the annual meeting, (b)  the name and address,
as they appear on the Corporation’s books, of the stockholder proposing such
business, (c) the class and number of shares of the Corporation which are
beneficially owned by the stockholder, and (d) any material interest of the s
tockholder in such business. Notwithstanding anything in these Bylaws to the
contrary, no business shall be conducted at any annual meeting except in
accordance with the procedures set forth in this Section 2.11 and except that
any stockholder proposal which complies with rule 14a-8 of the proxy rules (or
any successor provision) promulgated under the Securities Exchange Act of 1934,
as amended, and is to be included in the Corporation’s proxy statement for an
annual meeting of stockholders shall be deemed to comply with the requirements
of this Section 2.11.

              The chairman of the meeting shall, if the facts warrant, determine
and declare to the meeting that business was not properly brought before the
meeting in accordance with the provisions of this Section 2.11, and if he should
so determine, the chairman shall so declare to the meeting that any such
business not properly brought before the meeting shall not be transacted.

              Section 2.12  Inspectors. The Board of Directors may, in advance
of any meeting of stockholders, appoint one or more inspectors to act at such
meeting or any adjournment thereof. If any of the inspectors so appointed shall
fail to appear or act, the chairman of the meeting may appoint one or more
inspectors. Each inspector, before entering upon the discharge of his duties,
shall take and sign an oath to execute faithfully the duties of inspector at
such meeting with strict impartiality and according to the best of his ability.
The inspectors shall determine the number of shares represented at the meeting,
the existence of a quorum, and the validity and effect of proxies and shall
receive votes, ballots, or consents, hear and determine all challenges and
questions arising in connection with the right to vote, count and tabulate all
votes, ballots, or consents, determine the results, and do such acts as are
proper to conduct the election or vote with fairness to all stockholders. On
request of the chairman of the meeting, the inspectors shall make a report in
writing of any challenge, request or matter determined by them

5


--------------------------------------------------------------------------------

and shall execute a certificate of any fact found by them. No director or
candidate for the office of director shall act as an inspector of an election of
directors. Inspectors need not be stockholders.

        Section 2.13  Action without Meeting. Unless otherwise provided in the
Certificate of Incorporation, any action required or permitted to be taken by
stockholders for or in connection with any corporate action may be taken without
a meeting, without prior notice and without a vote, if a consent or consents in
writing, setting forth the action so taken, shall be signed by the holders of
outstanding stock having not less than the minimum number of votes that would be
necessary to authorize or take such action at a meeting at which all shares
entitled to vote thereon were present and voted and shall be delivered to the
Corporation by delivery to its registered office in Delaware or to its principal
place of business by hand or certified or registered mail, return receipt
requested, or to an officer or agent of the Corporation having custody of the
book in which proceedings of meetings of stockholders are recorded. Each su ch
written consent shall bear the date of signature of each stockholder who signs
the consent. No written consent shall be effective to take the corporate action
referred to therein unless written consents signed by a number of stockholders
sufficient to take such action are delivered to the Corporation in the manner
specified in this paragraph within sixty (60) days of the earliest dated consent
so delivered.

        If action is taken by consent of stockholders and in accordance with the
foregoing, there shall be filed with the records of the meetings of stockholders
the writing or writings comprising such consent.

        If action is taken by less than unanimous consent of stockholders,
prompt notice of the taking of such action without a meeting shall be given to
those who have not consented in writing and a certificate signed and attested to
by the Secretary of the Corporation that such notice was given shall be filed
with the records of the meetings of stockholders.

        In the event that the action which is consented to is such as would have
required the filing of a certificate under any provision of the General
Corporation Law of the State of Delaware, if such action had been voted upon by
the stockholders at a meeting thereof, the certificate filed under such
provision shall state, in lieu of any statement required by such provision
concerning a vote of stockholders, that written consent has been given under
Section 228 of said General Corporation Law and that written notice has been
given as provided in such Section 228.

        Notwithstanding the foregoing, if at any time the Corporation shall have
a class of stock registered pursuant to the provisions of the Securities
Exchange Act of 1934, as amended, for so long as such class is registered, any
action by the stockholders of such class must be taken at an annual or special
meeting of stockholders and may not be taken by written consent.

        Section 2.14  Organization. The Chairman of the Board, or in his absence
the Vice Chairman of the Board designated by the Chairman of the Board, if any,
or the President, in the order named, shall call meetings of the stockholders to
order, and shall act as chairman of such meeting; provided, however, that the
Board of Directors may appoint any stockholder to act as chairman of any meeting
in the absence of the Chairman of the Board. The Secretary of the Corporation
shall act as secretary at all meetings of the stockholders; but in the absence
of the Secretary at any meeting of the stockholders, the presiding officer may
appoint any person to act as secretary of the meeting.

ARTICLE III
DIRECTORS

        Section 3.1  General Powers. The business and affairs of the Corporation
shall be managed by or under the direction of a Board of Directors, who may
exercise all of the powers of the Corporation except as otherwise provided by
law, the Certificate of Incorporation or these Bylaws. In the event of a vacancy
in the Board of Directors, the remaining directors, except as otherwise provided
by law, may exercise the powers of the full Board until the vacancy is filled.

        Section 3.2  Number; Election and Qualification. Unless and until
changed by amendment to this bylaw, the number of directors which shall
constitute the whole Board of Directors shall be four. The directors shall be
elected at the annual or special meeting of stockholders or by written consent.
Directors need not be stockholders of the Corporation.

6


--------------------------------------------------------------------------------

        Section 3.3  Terms of Office. Each director shall serve until the next
annual meeting after he or she is elected ; provided, that the term of each
director shall be subject to the election and qualification of his successor and
to his earlier death, resignation or removal.

        Section 3.4  Vacancies. Any vacancy in the Board of Directors, however
occurring, including a vacancy resulting from an enlargement of the size of the
Board, shall be filled by appointment by a majority of the directors then in
office, although less than a quorum, or by a sole remaining director, and such
appointee shall hold office for the unexpired term in respect of which such
vacancy occurred or until the next election of directors by stockholders,
subject to the election and qualification of a successor and to the earlier
death, resignation or removal of the appointee. Notwithstanding the foregoing,
for so long as that certain Stockholders Agreement, dated as of August 7, 2000,
by and between the Corporation and its stockholders (the “Stockholders
Agreement”), shall be in effect, (i) if the office of a director designated
under such Stockholders Agreement becomes vacant by reason of death, disabili
ty, resignation or removal, the remaining directors shall appoint a successor to
such office as the party entitled under the Stockholders’ Agreement to designate
such director or such party’s assignee shall direct; and (ii) if the office of a
director designated under such Stockholders Agreement becomes vacant by reason
of enlargement of the board, the remaining directors shall appoint a director to
such office so as to conform with Section 4(a) of the Stockholders’ Agreement.

        Section 3.5  Resignation. Any director may resign by delivering his
written resignation to the Corporation at its principal office or to the
President or Secretary. Such resignation shall be effective upon receipt unless
it is specified to be effective at some other time or upon the happening of some
other event.

        Section 3.6  Annual Meetings. Annual meetings of the Board of Directors
shall be held without notice immediately following and at the same place as the
annual meeting of stockholders.

        Section 3.7  Regular Meetings. Regular meetings of the Board of
Directors shall be held at least on a quarterly basis, with fourteen (14) days
written notice, at such time and place, either within or without the State of
Delaware, as shall be determined from time to time by the Board of Directors;
provided that any director who is absent when such a determination is made shall
be given notice of the determination; and provided that at least one regular
meeting a year shall be held in Grenoble, France and at least one meeting a year
shall be held in Sunnyvale, CA.

        Section 3.8  Special Meetings. Special meetings of the Board of
Directors may be held at any time and place, within or without the State of
Delaware, designated in a call by the Chairman of the Board, President, two or
more directors, or by one director in the event that there is only a single
director in office.

        Section 3.9  Notice of Special Meetings. Notice of any special meeting
of directors shall be given to each director by the Secretary or by the officer
or one of the directors calling the meeting. Notice shall be duly given to each
director (i) by giving notice to such director in person or by telephone at
least 72 hours in advance of the meeting, (ii) by sending a telegram, telecopy,
telex or electronic mail message, or delivering written notice by hand, to his
last known business or home address at least 72 hours in advance of the meeting,
or (iii) by mailing written notice to his last known business or home address at
least 14 days in advance of the meeting. A notice or waiver of notice of a
meeting of the Board of Directors need not specify the purposes of the meeting.

        Section 3.10  Meetings by Telephone Conference Calls. Directors or any
members of any committee designated by the directors may participate in a
meeting of the Board of Directors or such committee by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other, and participation by such
means shall constitute presence in person at such meeting.

        Section 3.11  Quorum. A majority of the total number of the whole Board
of Directors shall constitute a quorum at all meetings of the Board of
Directors. In the absence of a quorum at any such meeting, a majority of the
directors present may adjourn the meeting from time to time without further
notice other than announcement at the meeting, until a quorum shall be present.

        Section 3.12  Required Consent. At any meeting of the Board of Directors
at which a quorum is present, the vote of a majority of those present shall be
sufficient to take any action, unless a different vote is specified by law, the
Certificate of Incorporation or these Bylaws

        Section 3.13  *

   *    INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

7


--------------------------------------------------------------------------------

        Section 3.14  Action by Consent. Any action required or permitted to be
taken at any meeting of the Board of Directors or of any committee of the Board
of Directors may be taken without a meeting, if all members of the Board or
committee, as the case may be, consent to the action in writing, and the written
consents are filed with the minutes of proceedings of the Board or committee.

        Section 3.15  Presumption of Assent. A director of the Corporation who
is present at the meeting of the Board of Directors at which action on any
corporate matter is taken shall be presumed to have assented to the action
unless his dissent shall be entered in the minutes of the meeting or unless he
shall file his written dissent to such action with the person acting as
secretary of the meeting before the adjournment thereof or shall forward any
dissent by certified or officer is present at or participates in the meeting of
the Board of Directors or a committee of the Board of Directors which authorizes
the contract or transaction or solely because his or their votes are counted for
such purpose if:

        Section 3.16  Committees. The Board of Directors may designate one or
more committees, each committee to consist of one or more of persons, who need
not be directors of the Corporation. The Board may designate one or more persons
as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee. In the absence or
disqualification of a member of a committee, the member or members of the
committee present at any meeting and not disqualified from voting, whether or
not he or they constitute a quorum, may unanimously appoint another person to
act at the meeting in the place of any such absent or disqualified member. Any
such committee, to the extent provided in the resolution of the Board of
Directors and subject to the provisions of the General Corporation Law of the
State of Delaware, shall have and may exercise all the powers and authority of
the Board of Direc tors in the management of the business and affairs of the
Corporation and may authorize the seal of the Corporation to be affixed to all
papers which may require it; provided that committees containing members who are
not directors shall serve on such committees in an advisory capacity only. Each
such committee shall keep minutes and make such reports as the Board of
Directors may from time to time request. Except as the Board of Directors may
otherwise determine, any committee may make rules for the conduct of its
business, but unless otherwise provided by the directors or in such rules, its
business shall be conducted as nearly as possible in the same manner as is
provided in these Bylaws for the Board of Directors.

        Section 3.17  Compensation of Directors. Directors may be paid such
compensation for their services and such reimbursement for expenses of
attendance at meetings as the Board of Directors may from time to time
determine. No such payment shall preclude any director from serving the
Corporation or any of its parent or subsidiary corporations in any other
capacity and receiving compensation for such service.

ARTICLE IV
OFFICERS

        Section 4.1  Enumeration. The officers of the Corporation shall consist
of a Chairman, a President and Chief Executive Officer, a Secretary, a Treasurer
and such other officers with such other titles as the Board of Directors shall
determine, including a Vice Chairman of the Board and one more Vice Presidents,
Assistant Treasurers and Assistant Secretaries. The Board of Directors may
appoint such other officers as it may deem appropriate

        Section 4.2  Election. During the Restricted Period (as defined in the
Stockholders’ Agreement), the Chairman shall be appointed annually in accordance
with Section 5 of the Stockholders’ Agreement. The President and Chief Executive
Officer, the Treasurer and the Secretary shall be appointed annually by the
Board of Directors at its first meeting following the annual meeting of
stockholders; provided that the President and Chief Executive Officer shall be
appointed only with the approval of both Approval Agents. Other officers may be
appointed by the Board of Directors at such meeting or at any other meeting.

        Section 4.3  Qualification. No officer need be a stockholder. Any two or
more offices may be held by the same person; provided that the President and
Chief Executive Officer shall not serve as Chairman.

        Section 4.4  Tenure. Except as otherwise provided by law, by the
Certificate of Incorporation or by these Bylaws, each officer shall hold office
until his successor is elected and qualified, unless a different term is
specified in the vote choosing or appointing him, or until his earlier death,
resignation or removal.

        Section 4.5  Resignation and Removal. Any officer may resign by
delivering his or her written resignation to the Corporation at its principal
office or to the President or Secretary. Such resignation shall be

8


--------------------------------------------------------------------------------

effective upon receipt unless it is specified to be effective at some other time
or upon the happening of some other event.

        Any officer, other than the Chairman and President and Chief Executive
Officer, may be removed at any time, with or without cause, by vote of a
majority of the entire number of directors then in office. The Chairman and
President and Chief Executive Officer may be removed at any time, with or
without cause, by the vote of the holders of a majority of the shares of capital
stock of the Corporation issued and outstanding and entitled to vote.

        Except as the Board of Directors may otherwise determine, no officer who
resigns or is removed shall have any right to any compensation as an officer for
any period following his resignation or removal, or any right to damages on
account of such removal, whether his compensation be by the month or by the year
or otherwise, unless such compensation is expressly provided in a duly
authorized written agreement with the Corporation.

        Section 4.6  Vacancies. The Board of Directors may fill any vacancy
occurring in any office for any reason and may, in its discretion, leave
unfilled for such period as it may determine any offices, other than those of
President and Chief Executive Officer, Treasurer and Secretary. Each such
successor shall hold office for the unexpired term of his predecessor and until
his successor is elected and qualified, or until his earlier death, resignation
or removal. Notwithstanding the foregoing, (a) for so long as the Stockholders’
Agreement shall be in effect, if the office of Chairman becomes vacant, the
remaining directors shall appoint a successor to such office as the party
entitled under the Stockholders’ Agreement to designate the Chairman or such
party’s assignee shall direct; and (b) if the office of President and Chief
Executive Officer becomes vacant, the Board shall appoint a successor to such
office only with approval of both Approval Agents.

        Section 4.7  Chairman of the Board and Vice Chairman of the Board. The
Chairman of the Board shall perform such duties and possess such powers as are
assigned to him by the Board of Directors. Unless otherwise provided by the
Board of Directors, he shall preside at all meetings of the stockholders and at
all meetings of the Board of Directors. If the Board of Directors appoints a
Vice Chairman of the Board, he shall, in the absence or disability of the
Chairman of the Board, perform the duties and exercise the powers of the
Chairman of the Board and shall perform such other duties and possess such other
powers as may from time to time be vested in him by the Board of Directors.

        

          Section 4.8  President and Chief Executive Officer. The President and
Chief Executive Officer shall be the general manager of the Corporation and
shall have general charge and supervision of the business of the Corporation. He
shall perform such other duties and shall have such other powers as the Board of
Directors may from time to time prescribe. The President and Chief Executive
Officer shall, in no event, fulfill the position of Chairman of the Board.

        Section 4.9  Vice Presidents. Any Vice Presidents shall perform such
duties and possess such powers as the Board of Directors or the President may
from time to time prescribe. In the event of the absence, inability or refusal
to act of the President, the Vice President (or if there shall be more than one,
the Vice Presidents in the order determined by the Board of Directors) shall
perform the duties of the President and when so performing shall have all the
powers of and be subject to all the restrictions upon the President. The Board
of Directors may assign to any Vice President the title of Executive Vice
President, Senior Vice President or any other title selected by the Board of
Directors.

        Section 4.10  Secretary and Assistant Secretaries. The Secretary shall
perform such duties and shall have such powers as the Board of Directors or the
President may from time to time prescribe. In addition, the Secretary shall
perform such duties and have such powers as are incident to the office of the
secretary, including without limitation the duty and power to give notices of
all meetings of stockholders and special meetings of the Board of Directors and
keep a record of the proceedings, to maintain a stock ledger and prepare lists
of stockholders and their addresses as required, to be custodian of corporate
records and the corporate seal and to affix and attest to the same on documents.

        Any Assistant Secretary shall perform such duties and possess such
powers as the Board of Directors, the President or the Secretary may from time
to time prescribe. In the event of the absence, inability or refusal to act of
the Secretary, the Assistant Secretary (or if there shall be more than one, the
Assistant Secretaries in the order determined by the Board of Directors) shall
perform the duties and exercise the powers of the Secretary.

9


--------------------------------------------------------------------------------

        In the absence of the Secretary or any Assistant Secretary at any
meeting of stockholders or directors, the person presiding at the meeting shall
designate a temporary secretary to keep a record of the meeting.

        Section 4.11  Treasurer and Assistant Treasurer. The Treasurer shall
perform such duties and shall have such powers as may from time to time be
assigned to him or her by the Board of Directors or the President. In addition,
the Treasurer shall perform such duties and have such powers as are incident to
the office of treasurer, including without limitation the duty and power to keep
and be responsible for all funds and securities of the Corporation, to deposit
funds of the Corporation in depositories selected in accordance with these
Bylaws, to disburse such funds, and to render, as required by the Board of
Directors, statements of all such transactions and of the financial condition of
the Corporation.

        The Assistant Treasurers shall perform such duties and possess such
powers as the Board of Directors, the President or the Treasurer may from time
to time prescribe. In the event of the absence, inability or refusal to act of
the Treasurer, the Assistant Treasurer (or if there shall be more than one, the
Assistant Treasurers in the order determined by the Board of Directors) shall
perform the duties and exercise the powers of the Treasurer.

        Section 4.12  Salaries. Officers of the Corporation shall be entitled to
such salaries, compensation or reimbursement as shall be fixed or allowed from
time to time by the Board of Directors.

ARTICLE V
CAPITAL STOCK

        Section 5.1  Issuance of Stock. Unless otherwise voted by the
stockholders and subject to the provisions of the Certificate of Incorporation,
the whole or any part of any unissued balance of the authorized capital stock of
the Corporation or the whole or any part of any unissued balance of the
authorized capital stock of the Corporation held in its treasury may be issued,
sold, transferred or otherwise disposed of by vote of the Board of Directors in
such manner, for such consideration and on such terms as the Board of Directors
may determine.

        Section 5.2  Certificates of Stock. Every holder of stock of the
Corporation shall be entitled to have a certificate, in such form as may be
prescribed by law and by the Board of Directors, certifying the number and class
of shares owned by him or her in the Corporation. Each such certificate shall be
signed by, or in the name of the Corporation by, the Chairman or Vice Chairman,
if any, of the Board of Directors, or the President or a Vice President, and the
Treasurer or an Assistant Treasurer, or the Secretary or an Assistant Secretary
of the Corporation. Any or all of the signatures on the certificate may be a
facsimile.

        Each certificate for shares of stock which are subject to any
restriction on transfer pursuant to the Certificate of Incorporation, these
Bylaws, applicable securities laws or any agreement among any number of
stockholders, or among such holders and the Corporation, shall have
conspicuously noted on the face or back of the certificate either the full text
of the restriction or a statement of the existence of such restriction.

        Section 5.3  Transfers. Except as otherwise established by rules and
regulations adopted by the Board of Directors, and subject to applicable law,
shares of stock may be transferred on the books of the Corporation by the
surrender to the Corporation or its transfer agent of the certificate
representing such shares properly endorsed or accompanied by a written
assignment or power of attorney properly executed, and with such proof of
authority or the authenticity of signature as the Corporation or its transfer
agent may reasonably require. Except as may be otherwise required by law, by the
Certificate of Incorporation or by these Bylaws, the Corporation shall be
entitled to treat the record holder of stock as shown on its books as the owner
of such stock for all purposes, including the payment of dividends and the right
to vote with respect to such stock, regardless of any transfer, pledge or other
disposition of such stock until the shares have been transferred on the books of
the Corporation in accordance with the requirements of these Bylaws.

        Section 5.4  Lost, Stolen or Destroyed Certificates. The Corporation may
issue a new certificate of stock in place of any previously issued certificate
alleged to have been lost, stolen or destroyed, upon such terms and conditions
as the Board of Directors may prescribe, including the presentation of
reasonable evidence of such loss, theft or destruction and the giving of such
indemnity as the Board of Directors may require for the protection of the
Corporation or any transfer agent or registrar.

        Section 5.5  Record Date. The Board of Directors may fix, in advance, a
date as a record date for the determination of the stockholders entitled to
notice of or to vote at any meeting of stockholders, or entitled to

10


--------------------------------------------------------------------------------

receive payment of any dividend or other distribution or allotment of any rights
in respect of any change, conversion or exchange of stock, or for the purpose of
any other lawful action. Such record date shall not be more than sixty (60) nor
less than ten (10) days before the date of such meeting, nor more than sixty
(60) days prior to any other action to which such record date relates.

        If no record date is fixed, the record date for determining stockholders
entitled to notice of, or to vote at, a meeting of stockholders shall be at the
close of business on the day before the day on which notice is given, or, if
notice is waived, at the close of business on the day before the day on which
the meeting is held. The record date for determining stockholders for any other
purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating to such purpose.

        A determination of stockholders of record entitled to notice of, or to
vote at, a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the Board of Directors may fix a new record
date for the adjourned meeting.

        Section 5.6   Dividends. Profits and cash distributions shall be made on
an annual basis to stockholders on a pro rata basis, subject to agreed prior
allocations of profit and R&D, reserves and other items approved by the Board of
Directors.

ARTICLE VI
GENERAL PROVISIONS

        Section 6.1  Fiscal Year. Except as from time to time otherwise
designated by the Board of Directors, the fiscal year of the Corporation shall
begin on the first day of January in each year and end on the last day of the
following December

        Section 6.2  Corporate Seal. The corporate seal shall be in such form as
shall be approved by the Board of Directors.

        Section 6.3  Waiver of Notice. Whenever any notice whatsoever is
required to be given by law, by the Certificate of Incorporation or by these
Bylaws, a waiver of such notice either in writing signed by the person entitled
to such notice or such person’s duly authorized attorney, or by telegraph, cable
or any other available method, whether before, at or after the time stated in
such waiver, or the appearance of such person or persons at such meeting in
person or by proxy, shall be deemed equivalent to such notice.

        Section 6.4  Voting for Securities. Except as the directors may
otherwise designate, the President or Treasurer may waive notice of, and act as,
or appoint any person or persons to act as, proxy or attorney-in-fact for the
Corporation (with or without power of substitution) at any meeting of
stockholders or shareholders of any other corporation or organization, the
securities of which may be held by the Corporation.

        Section 6.5  Evidence of Authority. A certificate by the Secretary, or
an Assistant Secretary, or a temporary Secretary, as to any action taken by the
stockholders, directors, a committee or any officer or representative of the
Corporation shall, as to all persons who rely on the certificate in good faith,
be conclusive evidence of such action.

        Section 6.6  Certificate of Incorporation. All references in these
Bylaws to the Certificate of Incorporation shall be deemed to refer to the
Certificate of Incorporation of the Corporation, as amended and in effect from
time to time.

        Section 6.7  Transactions with Interested Parties. No contract or
transaction between the Corporation and one or more of the directors or
officers, or between the Corporation and any other corporation, partnership,
association or other organization in which one or more of the directors or
officers have a financial interest, shall be void or voidable solely for this
reason, or solely because the director or officer is present at or participates
in the meeting of the Board of Directors or a committee of the Board of
Directors which authorizes the contract or transaction or solely because his or
their votes are counted for such purpose if:

              (1)  The material facts as to his relationship or interest and as
to the contract or transaction are disclosed or are known to the Board of
Directors or the committee, and the Board or committee in good faith authorizes
the contract or transaction by the affirmative votes of a majority of the
disinterested directors, even though the disinterested directors be less than a
quorum;

11


--------------------------------------------------------------------------------

              (2)  The material facts as to his relationship or interest and as
to the contract or transaction are disclosed or are known to the stockholders
entitled to vote thereon, and the contract or transaction is specifically
approved in good faith by vote of the stockholders; or

              (3)  The contract or transaction is fair as to the Corporation as
of the time it is authorized, approved or ratified, by the Board of Directors, a
committee of the Board of Directors, or the stockholders.

        Common or interested directors may be counted in determining the
presence of a quorum at a meeting of the Board of Directors or of a committee
which authorizes the contract or transaction.

        Section 6.8  Dissolution. Dissolution of the Corporation shall only be
by mutual agreement by the holders of at least two-thirds (2/3) of the shares of
capital stock of the Corporation issued and outstanding and entitled to vote, or
at the request of at least half (½), if (i) the Corporation is unprofitable for
two years in succession, or (ii) after exhausting the mechanisms of dispute
resolution, the Board of Directors remains deadlocked on a matter deemed to be
essential to the successful future of the Corporation and no buy/sell process is
initiated within thirty (30) days, or (iii) bankruptcy or equivalent proceedings
are commenced.

        Section 6.9  Severability Any determination that any provision of these
Bylaws is for any reason inapplicable, illegal or ineffective shall not affect
or invalidate any other provision of these Bylaws.

        Section 6.10  Pronouns. All pronouns used in these Bylaws shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or persons may require.

ARTICLE VII
AMENDMENTS

              Except as otherwise provided by law, these Bylaws may be altered,
amended or repealed or new bylaws may be adopted by the affirmative vote of the
holders of a majority of the shares of the capital stock of the Corporation
issued and outstanding and entitled to vote at any regular or special meeting of
stockholders, provided notice of such alteration, amendment, repeal or adoption
of new bylaws shall have been stated in the notice of such regular or special
meeting.